DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of this Allowability Notice, the previous Non-Final rejection sent out on 12/15/2021 is now withdrawn/vacated.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Pote on 12/16/2021.
The application has been amended as follows, where underlining indicates insertion and strikethrough indicates deletion: 
1.	(Currently amended)	An intra-nasal filter device for use in a nasal cavity having an internal circumference extending from a proximal region proximate the sinus to a distal region proximate the septum, the device comprising:
a first filter stage to be positioned proximate the septum; and
a second stage comprising a filter material extending proximally from the first filter stage;
2O, and aggregate surface area in the range of 0.5 to 2 square inches; and
wherein the second filter stage comprises longitudinal ribs twisted to form a closed tapered helical structure 

2.	(Cancelled).

3.	(Cancelled).

4.	(Cancelled).

5.	(Cancelled)	

6.	(Currently amended)	The device of claim 1, wherein the second filter stage further comprises micro-features.

7.	(Original)	The device of claim 6, wherein the micro-features comprise a regular repeating pattern of undulations.

8.	(Cancelled).



10.	(Currently Amended)	The device of claim 1 wherein the filter material comprises an electrospun material.

11.	(Currently Amended)	The device of claim 1, wherein the filter material as incorporated into the second stage exhibits impedance in the range of .05 to .1 cmH2O, and the aggregate surface area is 

12.	(Previously presented)	The device of claim 1, further comprising a resiliently deformable outer component configured to swab the distal region of the nostril interior with a disinfectant during device installation.

13.	(Original)	The device of claim 1 further comprising a spring element configured to urge the distal portion of the second stage outwardly to form a perimeter seal with the inside of the nostril.

14.	(Previously presented)	The device of claim 1 further comprising a third filter stage comprising a flexible sheet loosely enveloping at least a portion of the second stage and forming an air gap therebetween.

filter material exhibits electrostatic properties.

16.	(Original)	The device of claim 1 wherein:
the first stage is characterized by a first MPPS1 value; and
the second stage is characterized by a second MPPS2 value.

17.	(Original)	The device of claim 1 wherein the material is characterized by two different values MPPS1 and MPPS1.2

18.	(Original)	The device of claim 1 wherein the material is characterized by a most penetrating particle size (MPPS1) value of about .125 micrometers (um).

19.	(Currently amended)	An intra-nasal filter device comprising:
a first stage filter proximate the septum; and
a second stage filter comprising a flexible material extending upwardly from the first filter stage filter;
wherein the second stage filter comprises longitudinal ribs twisted to form  tapered helical structure 
an impedance value, as incorporated into the second stage filter, in the range of .02 to .2 cmH2O; 
an aggregate surface area in the range of 0.5 to 2 square inches


20.	(Original)	The device of claim 19, wherein the flexible material comprises electrospun nanofibers exhibiting electrostatic and disinfectant properties. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 19, the prior art of record does not disclose “wherein the second filter stage comprises longitudinal ribs twisted to form a closed tapered helical structure”, in combination with the rest of the limitations of the claims. The closest prior art of record, Dolezal et al. (US 2009/0007919 A1), in view of Biederman (US2009/0320849 A1), Curtis (US 2012/0060842 A1) and Singh et al. (WO 2017/089912 A1), instead discloses an open, fan-like, helical nasal filter to allow passage of air through the openings between the fan like structures, and not through the material of the fan-like structures. This limitation as claimed in claims 1 and 19 is neither anticipated nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                      

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785